Exhibit 10.4
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
FOR J. WILLIAR DUNLAEVY
AMENDED AND RESTATED AS OF NOVEMBER 20, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  Definitions     1    
2.
  Payments to Executive     6    
3.
  Death of the Executive     8    
4.
  Disability Benefits     8    
5.
  Termination not for Cause or for Good Reason     8    
6.
  Re-employment     9    
7.
  Claims Procedure     9    
8.
  Provision for Incapacity     12    
9.
  Violation of Agreement     12    
10.
  Nonassignable Rights     12    
11.
  Independence of Agreement     12    
12.
  General Obligation of the Company     13    
13.
  Establishment of Trust     13    
14.
  Governing Law     14    
15.
  Notice     14    
16.
  Board Authority; Indemnification     14    

 



--------------------------------------------------------------------------------



 



SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
FOR J. WILLIAR DUNLAEVY
AMENDED AND RESTATED AS OF NOVEMBER 20, 2008
     This Supplemental Executive Retirement Agreement (the “Agreement”)
originally dated as of the 1st day of January, 2004 and amended and restated in
its entirety as of November 20, 2008, by and among Legacy Bancorp, Inc. (the
“Holding Company”), a Delaware corporation, and Legacy Banks (the “Bank”), a
Massachusetts-chartered savings bank with its headquarters in Pittsfield,
Massachusetts (the Holding Company and the Bank are referred to collectively
herein as the “Company”) and J. Williar Dunlaevy (the “Executive”). The
provisions of this Agreement specifically required by Code Section 409A shall be
deemed effective from January 1, 2005.
     In consideration of the mutual covenants herein contained and implied, the
sufficiency of which is acknowledged by each party, the Company and the
Executive agree as follows:
1. Definitions.

  (a)   “Actuarial Equivalent” means a benefit of equivalent value using the
applicable interest rate under Section 417(e)(3) of the Code, as determined for
the month of November of the preceding year and the applicable mortality table
under Section 417(e)(3) of the Code.     (b)   “Annual Annuity Equivalent” shall
be equal to the annual benefit payable from a single life annuity on the
Executive’s life from a provider of annuity products holding at least an AA
rating from Moody’s, Standard & Poor’s, or an equivalent rating service. For
purposes of this section, the amount available to invest in said

 



--------------------------------------------------------------------------------



 



      annuity shall be the balance attributable to the Company’s matching
contributions in the Executive’s account in the SBERA Defined Contribution Plan.
    (c)   “Board” means the Board of Director of the Holding Company [or the
Board of Directors of the Bank, as applicable].     (d)   “Cause” means the
termination of employment of the Executive because of his:

  (i)   material act of dishonesty in performing Executive’s duties on behalf of
the Company or a material breach of the Company’s Code of Conduct or the
Company’s Sexual and Other Non-Harassment Policy,     (ii)   willful misconduct
that in the judgment of the Board will likely cause economic damage to the
Company or injury to the business reputation of the Bank or Holding Company,    
(iii)   incompetence,     (iv)   breach of any fiduciary duty involving personal
profit,     (v)   intentional failure to perform stated duties after written
notice thereof from the Board,     (vi)   willful violation of any law, rule or
regulation (other than minor or routine traffic violations or similar offenses)
that reflect adversely on the reputation of the Company, any felony conviction,
any violation of law involving moral turpitude, or any violation of a final
cease-and-desist order,     (vii)   or material breach of any provision of this
Agreement.

      In determining incompetence, the acts or omissions shall be measured
against standards generally prevailing in the savings institutions industry. The

2



--------------------------------------------------------------------------------



 



      determination of whether the Executive’s employment terminated for Cause
shall be made by the Board in its reasonable judgment, notice of such
determination having been provided to the Executive setting forth in reasonable
detail the nature of such Cause.     (e)   “Code” means the Internal Revenue
Code of 1986, as amended from time to time.     (f)   “Disability” has the
meaning set forth in Code Section 409A(a)(2)(C) and the final Treasury
Regulations or subsequent guidance issued thereunder.     (g)   “ERISA” means
the Employee Retirement Income Security Act of 1974, as amended from time to
time.     (h)   “Final Average Compensation” means the average of the
Executive’s annual base salary and annual bonuses payable pursuant to the
Company’s Performance Incentive Plan (prior to any salary reduction
contributions to any Section 401(k), 125 or 132 plan) for the three (3) calendar
years during the Executive’s employment with the Company for which the
Executive’s combined annual base salary and bonus were the highest.     (i)  
“Good Reason” means the following:

  (i)   a failure to elect or reelect or to appoint or reappoint Executive to
the Executive Position (provided, however, that a change in the Executive
Position (as defined in Executive’s employment agreement) consented to in
writing by Executive in connection with succession planning of the Bank or
Holding Company, shall not be deemed a Good Reason);     (ii)   a material
change in Executive’s position to become one of lesser responsibility,
importance, or scope from the position and attributes

3



--------------------------------------------------------------------------------



 



      described in Executive’s employment agreement (provided, however, that a
reduction in duties and responsibilities consented to in writing by Executive in
connection with succession planning or the Company, shall not be deemed a Good
Reason);     (iii)   a liquidation or dissolution of the Holding Company or the
Bank other than liquidations or dissolutions that are caused by reorganizations
that do not affect the status of Executive;     (iv)   a material reduction in
Executive’s base salary or benefits (other than a reduction or elimination of
Executive’s benefits under one or more benefit plans maintained by the Bank as
part of a good faith, overall reduction or elimination of such plans or benefits
applicable to all participants in a manner that does not discriminate against
Executive (except as such discrimination may be necessary to comply with
applicable law));     (v)   a relocation of Executive’s principal place of
employment by more than twenty-five (25) miles from its location as of the date
of this Agreement; or     (vi)   a material breach of this Agreement by the
Company.     The determination of whether the Executive’s employment terminated
for Good Reason shall be made by the Executive in accordance with the
requirements of Executive’s employment agreement, notice of such determination
having been provided to the Board setting forth in reasonable detail the nature
of such Good Reason.

4



--------------------------------------------------------------------------------



 



  (j)   “Normal Form” means a lump sum payment which is the actuarial equivalent
of an annuity payable monthly for twenty (20) years certain beginning at the
Normal Retirement Date.     (k)   “Normal Retirement Date” means the first day
of the month coinciding with or next following the date on which the Executive
attains age sixty-five (65).     (l)   “SBERA Defined Benefit Plan” means the
Savings Bank Employees Retirement Association Pension Plan as adopted by the
Bank. The SBERA Defined Benefit Plan was terminated, effective October 31, 2005,
and all benefits payable to the Executive under the SBERA Defined Benefit Plan
were distributed.     (m)   “Separation from Service” means means the
Executive’s retirement or other termination of employment with the Company
within the meaning of Code Section 409A. No Separation from Service shall be
deemed to occur due to military leave, sick leave or other bona fide leave of
absence if the period of such leave does not exceed six months or, if longer, so
long as the Executive’s right to reemployment is provided by law or contract. If
the leave exceeds six months and the Executive’s right to reemployment is not
provided by law or by contract, then the Executive shall have a Separation from
Service on the first date immediately following such six-month period.        
Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the Company and the Executive
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Executive would perform
after such date (whether as an employee or as an independent contractor) would

5



--------------------------------------------------------------------------------



 



      permanently decrease to an amount less than 50% of the average level of
bona fide services performed over the immediately preceding 36 months. The
determination of whether an Executive has had a Separation from Service shall be
made by applying the presumptions set forth in the Treasury Regulations under
Code Section 409A.     (n)   “Specified Employee” means a “key employee” of a
publicly traded company, within the meaning of Code Section 409A and the
Treasury regulations issued thereunder.     (o)   “SBERA Defined Contribution
Plan” means the Savings Bank Employees Retirement Association 401(k) Plan as
adopted by Legacy Banks.     (p)   “Vested Accrued Benefit” means the amount to
which the Executive would be entitled under subsection 2(b) commencing at the
Normal Retirement Date.

2. Payments to Executive.

  (a)   If the Executive remains continuously employed by the Company from the
date of his employment until his termination of employment on or after he
attains age fifty-eight (58), the Company will pay the Vested Accrued Benefit to
the Executive in the Normal Form within thirty (30) days of the date of
termination of employment, subject to Section 2(d) hereof.     (b)   The Vested
Accrued Benefit shall be determined pursuant to this subsection 2(b).

  (i)   The Executive’s Final Average Compensation shall be calculated.     (ii)
  The Executive’s Final Average Compensation shall be multiplied by seventy
percent (70%) (the “Target Benefit”).

6



--------------------------------------------------------------------------------



 



  (iii)   The Target Benefit shall be reduced by: (1) one-half of the
Executive’s actual Primary Social Security retirement benefit payable at age
sixty-five (65), if available, otherwise as determined by the Company, (2) an
amount equal to the annual amount of benefits that would have been payable to
the Executive at age sixty-five (65) on a life annuity basis from the employer
account portion of the SBERA Defined Benefit Planhad such Plan not been
terminated, and (3) the Annual Annuity Equivalent, as defined herein, from the
employer account portion of the SBERA Defined Contribution Plan (the “Accrued
Benefit”).     (iv)   The Accrued Benefit shall be multiplied by the applicable
non-forfeitable percentage from the table below based on Executive’s age at his
termination of employment (the “Vested Accrued Benefit”).

          Age at   Non- Termination of   Forfeitable Employment   Percentage
Less than 58
    0 %
58 but less than 59
    80 %
59 but less than 60
    85 %
60 but less than 61
    90 %
61 but less than 62
    95 %
62 or more
    100 %

  (c)   Notwithstanding anything to the contrary herein contained or implied, in
no event shall the Executive be entitled to receive any benefits under this
Agreement if he is terminated by the Company for Cause. If it is later
determined that the Executive could have been terminated by the Company for
Cause, any benefits payable under this Agreement shall cease and the Executive
shall repay to the Company any amounts received under the terms of this
Agreement.

7



--------------------------------------------------------------------------------



 



  (d)   Notwithstanding anything herein to the contrary, no payments shall be
made to Executive under this Section 2 unless and until Executive has a
Separation from Service. Further, if Executive is a Specified Employee, no
payments shall be made to Executive under this Section 2 until the first day of
the seventh (7th) month following such Separation from Service.

3. Death of the Executive.
     If the Executive dies while employed by the Company, the Company will pay
to the Executive’s surviving spouse, or his estate in the event that he does not
leave a surviving spouse, the Executive’s Vested Accrued Benefit determined as
if the Executive had retired the day before his death after attaining age
sixty-five (65). Such benefit shall be paid in the Normal Form commencing within
thirty (30) days of the Executive’s death.
4. Disability Benefits.
     In the event that the Executive terminates employment on account of
Disability, the Executive shall be entitled to receive the Vested Accrued
Benefit that would be payable to the Executive pursuant to Section 2 above
determined as if the Executive had terminated his employment after having
attained age 65. Such Disability benefit shall be paid in the Normal Form
commencing within thirty (30) days of the Disablility determination.
5. Termination not for Cause or for Good Reason.
     If the Executive is terminated by the Company other than for Cause or
terminates his employment involuntarily for Good Reason, the Executive shall be
entitled to receive his Vested Accrued Benefit payable pursuant to Section 2
above as if the Executive had terminated his employment after having attained
age 65.

8



--------------------------------------------------------------------------------



 



6. Re-employment.
     If the Executive is rehired by the Company (other than on a basis which is
less than 50% of the average level of bona fide services performed over the last
36 months in which Executive performed Services as an employee of the Company)
after he has begun receiving payments hereunder but before he has received all
payments due hereunder, such payments shall be discontinued until the
Executive’s subsequent retirement, whereupon the amount of the Executive’s
benefit shall be recalculated as of that termination of employment.
7. Claims Procedure.

  (a)   The Company shall make all decisions and determinations respecting the
right of any person to a payment under this Agreement, subject to the
requirements of Code Section 409A, to the extent applicable.     (b)   The
following procedure shall be followed with respect to claims under this
Agreement:

  (i)   Any claimant who believes he or she is entitled to a benefit under this
Agreement shall submit a claim for such benefit in writing to the Board.    
(ii)   Any decision by the Board denying a claim in whole or in part shall be
stated in writing by the Board and delivered or the mailed to the claimant
within ninety (90) days after receipt of the claim by the Board unless special
circumstances require an extension of time for processing, but in any event
within one hundred eighty (180) days after such receipt. If such an extension of
time is taken, the Board shall inform the claimant of the delay in writing
before the expiration of the initial ninety (90) day period, including the
reasons therefor and the date by which the Board expects to

9



--------------------------------------------------------------------------------



 



      render a decision. Any decision denying a claim shall be in writing and
set forth the specific reasons for the denial with specific references to the
Agreement provisions on which the denial is based, a description of any
additional material or information necessary to perfect the claim and the
reasons therefor, and an explanation of the Agreement’s claim review procedure,
all written in a manner calculated to be understood by the claimant.     (iii)  
If a claim is denied in whole or in part, the claimant or a duly authorized
representative may request a review by the Board of the decision upon written
application to the Board within sixty (60) days after notification of the
decision. The claimant or a duly authorized representative may review pertinent
documents and submit issues and comments in writing. The Board shall make its
decision on review not later than sixty (60) days after receipt of the request
for review unless special circumstances require an extension of time for
processing, in which case its decision shall be rendered as soon as possible,
but not later than one hundred twenty (120) days after receipt of the request
for review. If such an extension of time is taken, the Board shall inform the
claimant of the delay in writing before the expiration of the initial sixty
(60) day period. The decision on review shall be in writing and shall set forth
the specific reasons for the decision, shall make specific references to the
pertinent Agreement provisions on which the decision is based, and shall be
written in a manner calculated to be understood by the claimant.

10



--------------------------------------------------------------------------------



 



  (c)   The Board may adopt such rules as it deems necessary, desirable, or
appropriate to carry out its duties under this Section 7. Any action or
determination or decision whatsoever taken or made by the Board under this
Section 7 shall be final, conclusive, and binding upon all persons concerned.  
  (d)   The procedure provided for in this Section 7 shall be the sole,
exclusive and mandatory procedure for resolving any dispute under this
Agreement; provided, however, that if the Executive wishes to make a valid legal
challenge to the Board’s determination and he has entered into an agreement with
the Board to arbitrate disputes arising from his employment with the Company,
such legal challenge shall be resolved pursuant to the arbitration procedures in
that agreement and the Executive’s burden of proof in any arbitration shall be
the same as if the dispute were tried in a court proceeding.     (e)   In any
arbitration or litigation to enforce rights and obligations hereunder, except as
required by law or separate contract between the parties, the unsuccessful party
shall pay the successful party an amount equal to all reasonable out-of-pocket
expenses (including reasonable legal expenses and court costs) incurred by the
successful party.     (f)   In the event of the death of the Executive or any
beneficiary, the Board need not make any payment provided for by this Agreement
until it shall have received proof satisfactory to it of such death and of the
identity, existence and location of the party thereafter entitled to receive
payments under this Agreement.     (g)   In making any payment or taking any
action under this Agreement the Board shall be absolutely protected in relying
upon any finding or statement of facts believed

11



--------------------------------------------------------------------------------



 



      to be true, and on any written instrument believed to have been signed by
the proper party.

8. Provision for Incapacity.
     If the Board reasonably deems the Executive incapable of receiving his
benefits by reason of illness, infirmity or incapacity of any kind, the Board
may, in its sole discretion, apply such payment directly for the comfort,
support and maintenance of the Executive, or reimburse any person for such
support supplied to the Executive.
9. Violation of Agreement.
     In the event of the violation of any material terms of the Agreement by the
Executive, the Company, in addition to any other rights which it may have, shall
be relieved of the liability to make any further payments under the Agreement
to, or on behalf of, the Executive so long as such violation continues and shall
have the right to specific enforcement of the Agreement by proceedings in
equity.
10. Nonassignable Rights.
     Except as otherwise provided by the Agreement, neither the Executive, nor
his surviving spouse, nor his estate shall have any right to commute, sell,
assign, transfer or otherwise convey the right to receive any payments
hereunder, which payments and the right thereto are expressly declared to be
nonassignable and nontransferable.
11. Independence of Agreement.
     The benefits payable under the Agreement shall be independent of, and in
addition to, any other employment agreement that may exist from time to time
between the parties hereto, or any other compensation payable by the Company to
the Executive, whether as salary, bonus or otherwise. The Agreement shall not be
deemed to constitute a contract of employment between

12



--------------------------------------------------------------------------------



 



the parties hereto, and no provision hereof shall restrict the right of the
Company to discharge the Executive with or without Cause or restrict the right
of the Executive to terminate his employment.
12. General Obligation of the Company.
     The benefits provided under the Agreement constitute a mere promise by the
Company to make payments in the future, and the rights of the Executive
hereunder shall be those of a general unsecured creditor of the Company. Nothing
contained herein shall be construed to create a trust of any kind or to render
the Company a fiduciary with respect to the Executive. The Company shall not be
required to maintain any fund or segregate any amount or in any other way
currently fund the future payment of any benefit provided under the Agreement,
and nothing contained herein shall be construed to give the Executive or any
other person any right to any specific assets of the Company or of any other
person. This Agreement is intended to be, and shall in all events be construed
and treated as, a deferred compensation arrangement for a “select group of
management and highly compensated employees”, within the meaning of Title I of
ERISA.
13. Establishment of Trust.
     The provisions of Section 12 notwithstanding, the Company may, in its sole
and absolute discretion, establish a trust to which funds earmarked for payment
under this Agreement may be transferred and from which benefits arising
hereunder, and subject to the provisions and limitations hereof, may be paid.
Any such trust would contain provisions making it irrevocable by the Company
unless and until all benefits hereunder which are funded through such trust have
been paid or provided for, except in the case of bankruptcy or insolvency of the
Company, in

13



--------------------------------------------------------------------------------



 



which event benefit payments from the trust would cease and assets thereof would
revert to the Company or be paid to its creditors.
14. Governing Law.
     The Agreement shall be construed under and governed by the laws of the
Commonwealth of Massachusetts, except to the extent preempted by ERISA.
15. Notice.
     Any notice or communication required of either party with respect to this
Agreement shall be made in writing and may either be delivered personally or
sent by First Class mail or via any national courier service, as the case may
be:
To the Company:
Attn: General Counsel
Legacy Banks
99 North Street
Pittsfield, MA 01201
To the Executive:
J. Williar Dunlaevy
196 Hubbard St.
Lenox, MA 01240
     Each party shall have the right by written notice to change the place to
which any notice may be addressed.
16. Board Authority; Indemnification.

  (a)   The Board shall administer this Agreement in accordance with its terms
and shall have the power and discretion to construe the terms of the Agreement,
decide any issues of fact or law, and to determine all questions arising in
connection with the administration, interpretation, and application of the
Agreement. Any such

14



--------------------------------------------------------------------------------



 



      determination by the Board shall be conclusive and binding upon all
persons. The Board may establish procedures, correct any defect, supply any
information, or reconcile any inconsistency in such manner and to such extent as
shall be deemed necessary or advisable to carry out the purposes of this
Agreement.     (b)   Neither the Board nor any member of the Board or any
delegate thereof, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the
Agreement, and the members of the Board (and any delegate thereof) shall be
entitled in all cases to indemnification and reimbursement by the Company in
respect of any claim, loss, damage or expense (including, without limitation,
reasonable attorneys’ fees) arising or resulting therefrom to the fullest extent
permitted by law or under any directors’ and officers’ liability insurance
coverage which may be in effect from time to time.

15



--------------------------------------------------------------------------------



 



     EXECUTED under seal as of the day and year first above written, and in the
case of the Company by its duly authorized representatives.

          EXECUTIVE   LEGACY BANCORP, INC.    
 
       
/s/ J. Williar Dunlaevy
  /s/ David L. Klausmeyer    
 
       
J. WILLIAR DUNLAEVY
  For the Compensation Committee    
 
       
 
  LEGACY BANKS    
 
       
 
  /s/ David L. Klausmeyer    
 
       
 
  For the Compensation Committee    

16